774-/5"
                                 ELECTRONIC RECORD                              777-/5"
                                                                                7 7S -/5"
                                                                                771-/5
COA #      05-14-00877-CR                        OFFENSE:        29.03


           Reginald Keith Pink v. The State of
STYLE:     Texas                                 COUNTY:         Dallas

COA DISPOSITION:        MODIFY AND AFFIRM        TRIAL COURT: 283rd Judicial District Court


DATE: 05/26/15                     Publish: NO   TC CASE #:      F-0955346-T




                         IN THE COURT OF CRIMINAL APPEALS *l flA ,J(*

          Reginald Keith Pink v. The State of                                  777-/5
STYLE:    Texas                                       CCA#:
                                                                               771-/5'
         PKo SE                       Petition        CCA Disposition:         711 -/5
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:       /O./&/&#                                  SIGNED:                          PC:

JUDGE:       fj\ UOM                                  PUBLISH:                        DNP:




                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD